

Exhibit 10.25


[FORM OF DIRECTOR STOCK OPTION AWARD AGREEMENT]




[Date]




[Name and address of director]


Dear    :


You are granted, effective as of     (the “Option Grant Date”), an option (the
“Option”) to purchase    shares of common stock, $0.001 par value (the “Options
Shares”), of inVentiv Health, Inc. (the “Corporation”), pursuant to the inVentiv
Health, Inc. 2006 Long-Term Incentive Plan (the “Plan”). The Option is subject
to the terms and conditions set forth below and in the Plan, which is
incorporated into and made a part of this Stock Option Agreement (this
“Agreement”). Capitalized terms used in the Agreement have the same meaning as
defined in the Plan.



1.  
Exercise Price: $  per Option Share.




a.   
Number of Option Shares: 




b.   
Type of Option: Nonqualified Stock Option (i.e., an option which is not an
incentive stock option under Section 422 of the Code).




c.   
Vesting: The Option will vest as follows:




·  
the Option shall vest with respect to XX % of the Option Shares on (1st
anniversary of grant date);




·  
the Option shall vest with respect to XX % of the Option Shares on (2nd
anniversary of grant date);




·  
the Option shall vest with respect to XX % of the Option Shares on (3rd
anniversary of grant date); and




·  
the Option shall vest with respect to XX % of the Option Shares on (4th
anniversary of grant date).




d.   
All unvested shares of Restricted Stock will immediately become vested in the
event that (a) (i) the Director is not nominated for reelection to the Board of
Directors in connection with any stockholder meeting or consent pursuant to
which directors are elected, unless the Director's term in office would not be
affected by the election of the directors who are so nominated or unless related
to the Director's resignation from the Board of Directors, (ii) notwithstanding
any such nomination, the Director is not reelected to the Board of Directors
upon the expiration of his term or (iii) the Director is removed from the Board
of Directors (in each case other than for Cause) or (b) there is a Change of
Control (as defined in the Plan) with respect to the Company. Such rights of
acceleration are in addition to, and not in lieu of, any provision in the Plan
for acceleration of vesting of options based on the same or similar events that
is, by the terms of the Plan, otherwise applicable hereto. For purposes hereof,
"Cause" means gross negligence, willful misconduct, breach of fiduciary duty or
other matters determined by the Board to constitute cause upon notice to the
Director.




e.   
Any unexercised portion of the Option shall be cancelled and terminated without
payment therefor if the Fair Market Value of one share of Common Stock as of the
date of a Change of Control is less than the exercise price per Option Share set
forth above.




2.  
Registration Under Federal and State Securities Laws: The Option may not be
exercised and the Corporation is not required to deliver Option Shares unless
such Option Shares have been registered under Federal and applicable state
securities laws, or are then exempt from such registration requirements.




3.  
Forfeiture of Option: The unexercised portion of the Option is subject to
forfeiture upon a determination by the Committee that you have engaged in any of
the conduct described in the first sentence of Section 13.5 of the Plan and that
the Option should be forfeited as a consequence.




4.  
Expiration Date: The vested portion of the Option expires three months after
termination of service to the Corporation, except if your service terminates by
reason of death or disability, in which case the vested portion of the Option
expires one year after termination of service to the Corporation. Except as
provided in Section 1.d., the portion of the Option that has not vested as of
the date of termination of your provision of services to the Corporation will be
forfeited and returned to the Corporation, and all rights of you or your heirs
in and to such portion of the Option will terminate, unless the Committee
determines otherwise in its sole and absolute discretion. Subject to earlier
termination as provided in this Agreement and the Plan, the Option expires on .




5.  
Tax Withholding. It is a condition to the award of the Option that you make
arrangements satisfactory to the Corporation to satisfy all tax withholding
amounts and other required deductions with respect to the Option and the Option
Shares. You will be permitted to satisfy these obligations by (i) making a cash
payment to the Corporation or (ii) directing the Corporation to sell vested
Option Shares as to which the Option has been exercised in an amount sufficient
to generate net proceeds equal to or exceeding the amount of such obligations.
If you do not satisfy such obligations as and when the same become due, the
Corporation will withhold a number of vested Option Shares as to which the
Option has been exercised having a value, determined in the sole discretion of
the Corporation, equal to the amount of the unsatisfied obligations and you will
have no further interest in the withheld Option Shares or any proceeds thereof
and will have no right to be compensated therefor.




6.  
Restrictions on Transfer: You are not permitted to sell, assign, transfer or
otherwise encumber any portion of the Option, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance
shall be void and unenforceable against the Corporation, provided that you may
assign or transfer the Option or a portion thereof with the consent of the
Committee to (a) your spouse, children or grandchildren (including any adopted
and step children or grandchildren), (b) to a trust or partnership for the
benefit of one or more of you or the persons referred to in clause (a), or (c)
for charitable donations; provided that the recipient shall be bound by and
subject to all of the terms and conditions of the Plan and this Agreement and
shall execute an agreement satisfactory to the Corporation evidencing such
obligations; and provided further that you shall remain bound by the terms and
conditions of the Plan.



Please acknowledge your acceptance of this inVentiv Health, Inc. nonqualified
Stock Option Agreement by signing in the space below. Return the original signed
Agreement in the envelope provided and retain the copy of the Agreement for your
records.


The Corporation by its duly authorized officer agrees to the terms and
conditions of this Agreement and of the Plan.


 
 

     
Name:
Title:
   
 
 
The undersigned accepts the Option subject to the terms and conditions of the
Plan and this Agreement. The undersigned acknowledges and agrees to be bound by
(or, if the undersigned has previously so agreed, reaffirms his or her
acknowledgement of and agreement to be bound by) the Corporation’s insider
trading policy.
 
 
     
[Name]
 
Date

 